Citation Nr: 1748776	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  06-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus (SLE).

2.  Entitlement to a total rating based on individual unemployability (TDIU). 

3.  Entitlement to a rating in excess of 30 percent for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy, from December 1, 2011. 

(Additional RO action is pending regarding entitlement to a higher rating for hysterectomy scars; accordingly, the issue will not be addressed at this time by the Board.)



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that in part, denied service connection for systemic lupus erythematosus (SLE).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in February 2010.  A transcript of the hearing is associated with the claims file. 

In April 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.   

In June 2012, the Board, in part, denied service connection for SLE.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In October 2013, the Veteran responded that she wished to have the prior decision vacated, appear at another Board hearing, and obtain a new decision.  In June 2014, the Board vacated its June 2012 decision.  

The Veteran testified at another hearing before the undersigned VLJ by videoconference from the RO in October 2014.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board, in part, denied service connection for SLE.  The Veteran appealed the denial of service connection for SLE to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated that portion of the Board's January 2015 decision relevant to service connection for SLE and remanded the claim for compliance with the instructions in a joint motion for remand.  The Board remanded the matter for further development in accordance with the joint motion for remand in February 2016.  In April 2017, the Board requested a Veterans Health Administration (VHA) opinion.  A June 2017 VHA opinion was obtained.  The claim is now ready for disposition.

The appeal also comes before the Board from a January 2015 rating decision of the RO that, in part, denied a TDIU, and an April 2015 rating decision that, in part, granted service connection for supracervical hysterectomy, previously evaluated as uterine fibroids status post myomectomy and assigned a 100 percent rating effective August 16, 2011 and a 30 percent rating effective December 1, 2011.  

The Board notes that the Veteran has filed a notice of disagreement with a July 2017 notification letter and October 2016 Decision Review Officer decision.  As VACOLS indicates the notice of disagreement has been recognized and that additional action is pending, the matters, including entitlement to a higher rating for hysterectomy scars, will not be addressed by the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's SLE manifested in service.

2.  The Veteran has had removal of her uterus, but not her ovaries.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's SLE was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for a rating in excess of 30 percent for hysterectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.116, Diagnostic Code 7618 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for SLE

The Veteran contends that her currently diagnosed SLE had its onset in service or is otherwise related to service.  She testified that her SLE symptoms began in service and have been continuous since then.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records show that the Veteran sought treatment for symptoms of headaches, dizziness, neck and back pain, temporary paralysis in the mornings, loss of sensation and shaking of right hand, anemia, blurred vision, and rash on face, chest, and back.  In the April 1993 military medical board examination report, the Veteran reported 36 abnormal symptoms including headaches, dizziness, neck and back pain, temporary paralysis in the mornings, loss of sensation and shaking of the right hand, anemia, blurred vision, and recurring rash on face, neck, chest, and back.  A September 1993 STR health questionnaire notes the Veteran's fall with nerve damage on the right side of her body, headaches, and dizziness.  An August 1994 chiropractic treatment record notes the Veteran's reported symptoms of migraines, loss of memory, light-headedness, head heaviness, sensitivity to light, loss of balance, dizziness, back pain, numbness and tingling in fingers, arms, and legs, irritability, and feeling run-down.

During the September 2004 and November 2010 VA examinations, the Veteran reported suffering from symptoms since 1988, while in service.  Her complaints included joint pains, fatigue, fever, chest pains, facial swelling, dizziness, headaches, photophobia, malar rash, and anemia.  VA examiners noted the Veteran's current SLE diagnosis.  See, e.g., November 2010 VA Examination Report; June 2016 VA Examination Report.  

Turning to the question of whether the Veteran's SLE began in service or is otherwise related to service, the Board notes that the record contains several medical opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below.

The September 2004 VA examiner did not opine as to the onset or cause of the Veteran's disorder.  The November 2010 VA examiner opined that it was less likely than not that the Veteran's SLE had its onset during service or that it was related to service or a service-connected disability.  However, the November 2010 VA opinion is inadequate for failure to provide a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The June 2016 VA examiner also opined that the Veteran's SLE was not caused by or aggravated by her service.  The VA examiner explained that the Veteran did not meet the American College of Rheumatology criteria for a SLE diagnosis until 2006, approximately 13 years after service.  However, the VA examiner failed to provide an adequate rationale, and to fully address the Veteran's in-service symptoms of headaches, dizziness, neck and back pain, temporary paralysis in the mornings, loss of sensation and shaking of right hand, anemia, and blurred vision, as reflected in the STRs, and explain whether such symptoms were manifestations of SLE.  Thus, the June 2016 VA opinion is also inadequate. 

The Veteran submitted a private medical opinion in April 2017.  The April 2017 opinion provider reviewed the Veteran's claims file and interviewed the Veteran.  The opinion provider noted the Veteran's in-service symptoms, beginning around 1989, that the Veteran continues to experience.  The opinion provider opined that it is more likely than not that the Veteran's SLE manifested in service.  The opinion provider explained that SLE symptoms can be concurrent or at different times over the course of a person's life, and that the course of the disease can result in flares and periods of controlled symptoms.  The opinion provider cited medical research in support.  The opinion provider explained that while lupus is diagnosed based on a set of clinical symptoms and lab work, having less than the 4 expected criteria does not exclude a diagnosis of lupus.  The opinion provider explained that the Veteran experienced lupus symptoms beginning in service but was not properly diagnosed until she saw a rheumatologist.  The opinion provider explained that the Veteran's in-service symptoms are more likely than not the beginning of her currently diagnosed SLE.  The Board notes that the April 2017 opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The June 2017 VHA opinion provider opined that the Veteran's SLE did not have an onset in service or within one year of separation from service.  The VHA opinion provider did not opine as to whether the Veteran's SLE was related to service.  The VHA opinion provider explained that there was little evidence that the Veteran had SLE, and opined that the Veteran did not meet the criteria for a SLE diagnosis because records showed that the Veteran met only 2 to 3 of the 4 criteria necessary for a SLE diagnosis.  The opinion provider therefore opined that the Veteran's in-service symptoms, and continuous symptoms since service, are not attributable to SLE.  However, the VHA opinion provider did not address the April 2017 private opinion that the Veteran met the criteria for SLE, that not all 4 criteria needed to be met for SLE, that symptoms did not have to be concurrent, and that the Veteran's in-service symptoms were attributable to SLE.

As the medical opinion evidence on the question of whether the Veteran's SLE had an onset in service is at least in equipoise, with the Board finding the April 2017 private medical opinion highly probative, the Board finds that such evidence, collectively, indicates that it is at least as likely as not that the Veteran's current SLE had its onset during her service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for SLE are met.

Rating for Supracervical Hysterectomy

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In the case of an initial rating, separate ratings can be assigned for separate periods of time beginning with the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999).  

In an April 2015 rating decision, the Veteran was granted service connection for supracervical hysterectomy previously evaluated as uterine fibroids status post myomectomy, with an evaluation of 100 percent effective August 16, 2011, and an evaluation of 30 percent assigned from December 1, 2011.  The rating decision also granted entitlement to special monthly compensation under 38 U.S.C.A 1114, subsection (k) and 38 CFR 3.350(a) on account of anatomical loss of a creative organ from December 1, 2011.  

The RO determined that the Veteran underwent a hysterectomy as a result of her uterine fibroids and increased the rating (under Code 7618) to 100 percent from August 16, 2011 (the date of surgery (hysterectomy)), for three months following removal of the uterus.  Thereafter, a rating of 30 percent was assigned from December 1, 2011, based on loss of the uterus following a period of post-surgical convalescence.  

The Veteran's service-connected hysterectomy is rated 30 percent disabling under Diagnostic Code 7618.  

Code 7617 provides that for three months after the complete removal of the uterus and both ovaries a 100 percent evaluation is assigned.  A 50 percent evaluation is assigned thereafter.  38 C.F.R. § 4.116, Code 7617.

Code 7618 provides that a 100 percent evaluation is warranted for three months following the removal of the uterus.  Thereafter, a 30 percent evaluation is warranted.  38 C.F.R. § 4.116, Code 7618.

Code 7619 provides that for three months after the removal of an ovary, a 100 percent rating is warranted.  Thereafter, complete removal of both ovaries will result in a 30 percent rating, while the removal of one ovary with or without partial removal of the other results in a non-compensable rating.  38 C.F.R. § 4.116, Code 7619.

To warrant a higher (50 percent) rating under the applicable Code, the evidence must show complete removal of the uterus and both ovaries.

The Veteran does not allege and the evidence does not show that her ovaries have been removed.  The November 2014 VA examiner noted that the Veteran had a hysterectomy in 2011, but that the Veteran does not have uterine prolapse and did not have her ovaries removed.  

In the absence of evidence that there is complete removal of the uterus and both ovaries the next higher (50 percent) rating is not warranted.  There is no indication in the medical evidence of record that the Veteran's hysterectomy warranted other than the currently assigned 30 percent rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

As noted in the Introduction, the issue of the proper rating for the Veteran's hysterectomy scars, combined with other scars, as well as other issues including weak bladder associated with fibroids, and gynecological problems, are under development by the RO.  

For all the foregoing reasons, the Board finds that a rating in excess of 30 percent under Code 7618 is not warranted for the Veteran's hysterectomy.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for SLE is granted.

A rating in excess of 30 percent for hysterectomy is denied.


REMAND

As for the Veteran's claim for TDIU, since the Board has granted service connection for SLE disability, her disability picture has now changed.  As such, it would be prejudicial to evaluate the Veteran's TDIU claim in the first instance given these changes.  Therefore, the RO should reevaluate this issue prior to Board consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding private and VA treatment records.  Ask the Veteran to provide an up-to-date VA 21-8949 Veterans Application for Increased Compensation Based on Unemployability.  

2.  Undertake any additional action deemed necessary in order to properly adjudicate the claim, including any additional VA examinations.  The issue granted by the Board should be considered.

3.  If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to TDIU, and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


